                                 Case 2:19-cv-00029-JPJ-PMS Document 1 Filed 07/26/19 Page 1 of 3 Pageid#: 1




J
22---                .- -   .---- - .-        :           .   .
                                                                  . .Y   .
                                                                                p
                                                                                M#   ,   .
                                                                                                   -qxyyko Q)
                                                                                                    5-1M- q u .Y
                                                                                                               .%
                                                                                                                 .- *        - -- - - - -       --- -   - -

V Aw ikok.
        -
         %io erNex oï@,A àmeyaex.---                                                                      --            ----                .--.- ---
            exx ï.%
                  .kt'k Auwk mtkomtkkom---                                                   ---               -- - .--- -- -.- ---
    -   Kt=G'èG %<< %-aw&.
                         '# .D -
                               w E-oV-                                                                    --        .--- --                 -                 .
        Yuel'e%-
               %up.
                  o u-&-V'
                         w%oqs,W'
                                oysw#Gû&(t)--.--                                                                   - -----                      - .--
                -
                        ikqïEKNOKN C-kMm = --- -----p- - - .- ..- -
                                         .
                                                  -
                                                      --
                                                      .           L--'A-- M .
u- - Nk
      sLoutvs-ywvG xokol-vs-xwvoktk-
                .                  kj-.             .- -         --
                    LK G RR                  RV4 .%             J--
*W-                                                       -
                                                              LAAO                  V&AAK V G G>->             G GU kIK 12W pe. -
-
        lh-woidvj-ixokvxG vo xx- G '
                                   a :Y-
                                       %->t%%% tc-o$ XI%V                                                                                       -
--.
  -
  %
  '
  h
  1
  kj4Layom.i> >% <<%> -< < %:x=< ïoï> < < % -%& .> u :
                                                  ,
                                                     UM                                               .

-wtoo weu khax <uxpko- G >ou toi-kvG jawt&ajj      r
                                                   ux
                                                    yjt
                                                      j.
                                                       y
                                                       k(
                                                        r
                                                        y-
                                                         p
                                                         -
                                                         k
                                                         jg
                                                          jj
                                                           g
                                                           tt
                                                            y
                                                            -
                                                            t-
                                                             j
                                                             .
                                                             jy
                                                             qj
                                                              .
                                                              y...............                                           .



  Y'
   oarxï
       'oïoW
        .
           . vf-vo po mW
                      ' 'v>>U
                            uN1 oo-&> >
                                      %>%œ %  aloy=> L-i    --  - -                                            .
  o* -h%ix.X G ll% > tio% 1%'    -o> m< -v% v%< *xoJmmv           - --          '
-               * k AUAY OKN                                  C                 .    x&- -                                             .- - -           --

-X%
 J ûG -oïaJ.-
            vnvs-G -kG%-
                7
                       vur
                         : .jv Av-&ok  7
                                       .Lyweà-Qyhikv.kxlc%h m %.-7-%h7v
                                                                      -+-- -                   .


 -0%Vv'.n'sx,
- -         %:&tVGk xkthkwAx'Aoïnxk1oxo.
                                       Y-yaïmkovl%-h
                                                   -wvi%>ek%xk*      a-- -- -
  co+ > -tt+'' WmE91,
            .         *ahkxswi ro-an %koi .(= < w'%> o'o CXG /% )-
                    ol> W A= -oV-w Von%-'
                                        ymxk-- -- - -- -.-- --                                                               -.---- -. --,=
-.
 >
 s'xoïœkovkstzoos-o
                  <p-p%Ux
                        r
                        ww
                         hm
                          hkV.
                             ol'
                               uv-G
                                 x s.s
                                     -x...sm..
                                          ,œuvsvxliw    -.
                                                         ;- -.--
                                                              ....-
                                         -


-v+ .l.=%x.& vko-   eukov
                        -   ow<.                     .z.          .                            .



    ywtn quumu -%kukrxkvivw gpyxau'
      4uu- x-ckuej-lew aowp-vee- v vs l-œh&aiVG-h>- >&--- --.
    .



 xï .                                   o om wvwùvv akxok            .

            lakn -vu-
                    qowdxyvrïa&oGe.e,
                                    -osee-w pnw* A .&a &%,> .--ïAlhk1Hèïa-;.œ - -
                                                                                                                                                                     :
            x.                                                                                             '
                          Case 2:19-cv-00029-JPJ-PMS Document 1 Filed 07/26/19 Page 2 of 3 Pageid#: 2




    jk7qïtkv-:yo-c-t
                   soV                                               qxto                                  ,œh&Wo-
                                                                                                                 m xt
                                                                                                                    -Qa
                                                                                                                      -%V%xVatL-.- .---
    % > y%ol.k= :ïw v%.=>- %>v.#,h uk 4.
                                       ïsu oksxH - '
                                                   a.% - , --                                                                                                         .
        h &iwysxwku --75ï%.a U      kk  .
                                            UovG o'
                                               -    t;!&ohVV.o-aVU-
                                                                  =h--
-       G' Qckzxâs
                 k0/ki.< -.
                          '
                          -C-x sw -
                                  i-G k'
                                       -v
                                        'w xk,
                                             V'-,Yïuo,.ahk-G -œw&--                                                                                                   -
    =%uïe&ow< -
              < 1-oxe.s'(.h
                 '
                          '%u'< %o1> %.%G t6< o>> 7,%K .-.-
        Xï
         xykov.,olikt%utkxvow-hsAheowueu-o e-:oawu -çvY -of-Noilo-Da-
                                                                    ot
                                                                     z1 .-
          v.e.:rs.>,.i> '
        2m ùG.> Q-W N . Z
                            1
                            :k.lx.= x*=I  s-Wc-.
                                               :/o.ô=---Al
                                                         -
                                                         'î%.a-w;%I
                                                        . -       - -.
                                                                     --
                                                                       - --
                               ''
    @.Aoïmkoy'o-vov
                  %sp:
                     .4G k ltxtnVaximk '-- yx!o'um'vhV-W''.-o%m &% ---.
     &vjcowiïorxu kvoar t= aW v-cA c /rG'         vF oV>leec. xxwk..-
                          '



     x
     löpyky&otox wuWàuWW vkb-bask-ok
                                   -rurouUz-vxem,
                                                uk
                                                 1v
                                                  x-
                                                   i,(%;'
                                                        .ee,&.r' 'vw<o
                                                                     W*
                                                                      s- ---
    'vtuyox-,.. x ûw&vcv
                       M.m q=Nw g-w < oxh.iov.
                                             %.+ ko:a.
                                                     * 0%.ovxVW l -- --- -.
    Y . o wsu'.u
    -          'Q &= >v.> %
                          .eécxuhoAxok'
                                      -vn-xkxk'aq.m a'
                                                     A e:%y-+ G b,-- - -
    Lsè,okloG toN -oktav-l eumoM.
        -                          h-ulki p. G -ktk< oqxelwavkw--- -
     p> '%% 1.v.
               ixVv-œ< m@G &-
                            V tetaoïva-W vwxFohvl x'ïj
                                                     t.kW* k* -- --
             YXo%lo
                 kkc.t a
                    t:%4wmx
                          'x
                           m'
                            xsaG&-uiakt
                           hhwv -
                                    v'j.-
                                        qw
                                         =kv
                                           vo
                                            kuvo-wvG.
                                            m      -   vwxkvv
                                                   ewmsW   ko -
                                                              k,v
                                                            el- -s<
                                                                wa .œ0
                                                                  wl-:'
                                                                     iï.
                                                                       x0
                                                                        G1k --
                                                                             j:----
                                                                                  -.
                                                                                   --
                                                                                    --
    -            -   %> %
                        ..-îç'
                             ï.V v'
                                  -4%-'$u+ -<'
                                             yv lwxurrxwx-
                                                         uolx xuk wbs-ekewu< h-
                                                         e                                                                                                    .- -- .
                     %RW>%.%AW -%%< T o'aW 7.--,- --.--N
                                                       -.--- -- --.--- ----.
- - .-
        %.
         Vîe
           ïœkWow
           VY    V.e.v
                XV   Qr
                      Xi
                       ga
                       W Ih
                          Yv
                         Q-.o
                           Rk.XYez
                                 Va
                                  .
                                  -
                                  K7
                                   W-
                                    %-Q
                                    Vô-WV,
                                         -a
                                          V -r
                                          MVWoqvo%z%o
                                               ï%   VY-
                                                     yv-
                                                       '7
                                                       lvp-4mo
                                                        Y.  VJ-1w
                                                                -7
                                                                Yu
                                                                 NXQ5
                                                                 Y  -/
                                                                     kjë-œ
                                                                     V%   u/--
                                                                         Z. /.t
                                                                              y-.
                                                                               =-- -.
                                                                                   - --
                                                                                 --.  -.
    X .-. .....               -.--- -... - -   -   - - -   .-   .-     .   .   -   -   -   - -   - -   -        -   .- - -   -   -   .-   -   --   L-   .----- - - - .-
                                            t-                  7-:%r= ùY-.--- .--.-. - u- -.-.-                                                   -      --.-.---.
-kéœGe œ%k%V v.,n&> .kq..
        m                o> .%xsA= .A :l1 ol< h< .= 1--- - -.
 A M kumâvu .
            % As 'owD olkv-
                          eo.(& & o= .= ,c* -'
                                             &-A-#or.+..h.Vvow(%..-- ---
    4 Mw.)èïv'
             Akt,+ -œhL xxw uo'hk'
                                 vuo-4 cuaex-'iv%%fx&oe='
                                                        xkm/.ujet(%k&k..)- ---


                                                                      x%u.
                                                                         J .o%.-3. - - ----                                      - - - --                        -.-.
    *
             e
             w
                     Case 2:19-cv-00029-JPJ-PMS Document 1 Filed 07/26/19 Page 3 of 3 Pageid#: 3




/
I
                                                                                                                            .
    .            .

    e h                   (
                          r
                          j)/
                            ,j
                             y.
                              jy
                               jy
                                j
                                k
                                :GY
                                  lkœ .
                                      ,
                                      jES
                                      - .
                                        k% '
                                        .  .                     ;y
                                                                  ! $
                                                                    k'. .     -                                         .   y.
                                                                                                                             -.
                                  h ,> V %                           - N . .R   '
                                                                                h
                                                     *                    h        YV
                                                                                    XY                         *        X
                                                                                                               ï
        Ca           w N*                     . Al       .
                                                                                                                    .
                     ï    - .             /

                                                                                         *1   .



                                                                   fb     .                       .       .    z/
                                                                        fr y                      '
                                                                   .           *
                                                                                         V                          * -
                      &                                                            ' V                    Ck
                                                                 j..e              .$                                   -
                                                                               k'                     )
                                                                                         +




                                                                         9,
                                                                          0 ,t% 4zto l'
                                                                               *
                                                                                                  R
                                                                                                      a             a

                                -                                       hem N/h




                                                             e,A 4r- - -
